Citation Nr: 1100389	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the 
cervical spine.  

2. Entitlement to service connection for a disability of the 
right shoulder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1999 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, the 
Veteran withdrew his request for a Board hearing.  

In October 2009, the Board remanded the claims for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that during service he suffered injuries to 
his neck and right shoulder while lifting and handling heavy 
supplies.  

The service treatment records show that in May 2003 the Veteran 
complained of right-sided neck and shoulder pain, which had been 
intermittent over eight months.  The assessment was possible C-5 
neuropathy and scapulothoracic dysfunction of unknown etiology.  
X-rays that same month showed a neural foraminal narrowing at C4-
5 and C5-6 due to facet hypertrophy.  

After service, private medical records show that in September 
2005 the Veteran complained of right-sided neck and shoulder 
pain.  In October 2005, the findings of a MRI of the cervical 
spine showed a neural foraminal narrowing at C5-6 due to a small 
osteophyte. 


On VA examination in December 2007, the Veteran complained of 
neck pain, radiating to the right upper extremity.  The examiner 
was unable to offer a medical opinion without resorting to 
speculation as to the etiology of the Veteran's complaints.

In October 2009, the Board remanded the claims and directed that 
the X-rays and the MRI, which were referenced in the VA 
examination in December 2007, be obtained and to afford the 
Veteran a VA examination.  

Subsequently, VA imaging impressions in December 2007 show that 
the cervical spine and right shoulder were normal and in February 
2008 a MRI of the shoulder  was read as normal.  On VA 
examination in January 2010 with EMG studies, the examiner did 
not indicate whether the Veteran had a current cervical spine 
disability or a right shoulder disability and did not offer an 
opinion as to whether or not any current disability was related 
to the in-service complaints of cervical pain and right shoulder 
pain as directed by the Board in its remand. 

As the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a 
physician to determine:  

A(i).  Whether the Veteran has a current 
disability of the cervical spine.    




In formulating the opinion, the examiner 
is asked to comment on the X-rays in 
service in May 2003 that showed a neural 
foraminal narrowing at C4-5 and C5-6 due 
to facet hypertrophy, and the post 
service MRI in October 2005 that showed 
a neural foraminal narrowing at C5-6 due 
to a small osteophyte. 

The VA examiner is also asked to comment 
on whether the X-rays finding of facet 
hypertrophy in 2003 meet the diagnostic 
criteria of arthritis in light of a 
private MRI in October 2005 (a small 
osteophyte) and X-rays (read as normal) 
in December 2007 and a MRI (read as 
normal) in February 2008 by VA. 

The VA examiner is also asked to 
consider the reports of VA examinations 
in December 2007 and in January 2010, 
including EMG testing.

A(ii).  If a current disability of the 
cervical spine is shown, then is it more 
likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 
50 percent), or an opinion is not 
possible without resort to speculation 
that the current disability of the 
cervical spine is related to the 
complaints of right-sided neck pain in 
service in May 2003.    







A(iii).  If however after a review of 
the record, an opinion on causation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether actual causation cannot 
be determined because there are multiple 
potential causes, when the findings in 
service are not more likely than any 
other to cause the Veteran's current 
disability of the cervical spine and 
that an opinion on causation is beyond 
what may be reasonably concluded based 
on the evidence of record and current 
medical knowledge. 

B(i). Whether the Veteran has a current 
disability of the right shoulder.    

In formulating the opinion, the examiner 
is asked to 
consider the reports of VA examinations 
in December 2007 and in January 2010, 
including EMG testing.

B(ii).  If a current disability of the 
right shoulder is shown, then is it more 
likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 
50 percent), or an opinion is not 
possible without resort to speculation 
that the current disability of the right 
shoulder is related to the complaints of 
right shoulder pain in service in May 
2003.    







B(iii).  If however after a review of 
the record, an opinion on causation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether actual causation cannot 
be determined because there are multiple 
potential causes, when the finding in 
service was not more likely than any 
other to cause the Veteran's current 
disability of the right shoulder and 
that an opinion on causation is beyond 
what may be reasonably concluded based 
on the evidence of record and current 
medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  After the development has been completed, 
adjudicate the claims.  If the Veteran fails 
to report for the examination, document that 
the Veteran was provided notice of the 
scheduled examination.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


